                        IN THE CNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                     CRIMINAL ACTION

               vs.

lJ-HAULCOMPANY OF PENNSYLVANIA                               NO. 18-247-02
and ;'vfJGUEL RIVERA


                                            ORDER


               AND NOW, this /       3 ~day of November, 2018, upon consideration of
Defendant Miguel Rivera's Motion to Join in All Filings of Pre-Trial Motions of Co-Defendant,

(Doc. No. 36), and no opposition having been filed by the Government, it is hereby ORDERED,

ADJUDGED and DECREED that Defendant's Motion to Join is GRANTED. Defendant,

Miguel Rivera, shall be deemed to have joined in all applicable filings and pre-trial motions filed

by his Co-Defendant, U-Haul Company of Pennsylvania.



                                                     BY THE COURT:




                                                     R~~~·~
                                                     SENIOR JUDGE
